Garrett, J.,
specially concurring:
I am in agreement with the majority holding that registration of appellant’s mark must be denied because of the near resemblance of the marks. When applied to identical goods, or goods of the same descriptive properties, I think undoubtedly appellant’s mark would “ be likely to cause confusion or mistake in the mind of the public or to deceive purchasers ”, and so, I regard it as falling within the inhibition proclaimed in section 5 of the act commonly referred to as the Trade-Mark Registration Act of February 20, 1905. It is not, in my opinion, necessary to consider the inferred motive of appellant-applicant in deciding the case, and for the reasons stated in my specially concurring opinion in the case of Lever Brothers Co. v. Riodela Chemical Co., 17 C.C.P.A. (Patents) 1272, 41 F. (2d) 408, I am unwilling so to do in the instant case. That matter was not considered by the tribunals of the Patent Office and hence is not referred to in appellant’s reasons for appeal.